Citation Nr: 1042869	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as adjustment disorder with depressed mood and 
as depression, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a bowel disorder

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for an eye disorder.

10.  Entitlement to service connection for a left hand disorder.

11.  Entitlement to service connection for a mouth disorder.

12.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 
2004, with 5 months and 20 days prior active service.  He also 
served in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2007 from the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence had 
not been received to reopen previously denied claims for service 
connection for a psychiatric disorder, diabetes mellitus, heart 
disorder, bilateral foot disorder, lumbar spine disorder, 
bilateral hearing loss, right knee disorder, bowel disorder, and 
eye disorder.

This case also comes before the Board from a November 2007 rating 
which denied service connection for a left hand disorder and for 
a mouth disorder and also denied entitlement to TDIU benefits.

The issue of entitlement to an increased rating for hypertension 
also denied in the November 2007 rating is not before the Board 
as the Veteran in his October 2008 substantive appeal in response 
to the September 2008 statement of the case addressing this and 
other claims specifically indicated that he was limiting his 
substantive appeal to the issues of service connection for a 
mouth disorder and for a left hand disorder. 

Thus, the hypertension issue has not been placed in appellate 
status and is not before the Board.

The Board notes an issue of entitlement to service connection for 
erectile dysfunction was removed from appellate status when a 
September 2008 rating decision granted entitlement for erectile 
dysfunction, along with a special monthly compensation for loss 
of use, thereby rendering this matter moot.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).

The Veteran continues to have pending claims stemming from a VA 
Form I-9 submitted in July 2006 which following a determination 
on July 21, 2006 that it was untimely as a substantive appeal for 
multiple issues, was used as a claim to reopen the issues on 
appeal that were denied by the April 2007 rating, but also serves 
as a claim to reopen previously denied claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities as well as a claim for entitlement to nonservice-
connected pension benefits.  These matters which had been 
addressed in the February 2006 statement of the case which was 
not timely appealed and were thus incorporated as a claim by the 
July 2006 I-9, are referred to the RO to further appropriate 
action.

In January 2009, the Veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge at 
the RO; a copy of the hearing transcript is in the record.

The Veteran has submitted a waiver of the agency of original 
jurisdiction (AOJ) review of additional evidence in January 2009, 
along with additional evidence.  The Board will proceed to 
adjudicate his claims with consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c) (2009).

In May 2009, the Board reopened the Veteran's claims for 
entitlement to service connection for diabetes mellitus, an 
acquired psychiatric disorder claimed as adjustment disorder with 
depressed mood, also claimed as depression, a bilateral foot 
disorder, a lumbar spine disorder, bilateral hearing loss, a 
right knee disorder, 
a bowel disorder, a heart disorder and an eye disorder, and 
remanded all of these claims, along with the Veteran's claims for 
service connection for a left hand disorder, a mouth disorder, 
and entitlement to a TDIU rating, for additional development; 
these issues are again before the Board for appellate review.

The issues of entitlement to service connection for diabetes 
mellitus, an acquired psychiatric disorder claimed as adjustment 
disorder with depressed mood, also claimed as depression, a right 
knee disorder, a bowel disorder, an eye disorder, a left hand 
disorder, and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of record demonstrates that the 
Veteran's bilateral foot disorder manifested during service.

2.  Competent medical evidence does not show a level of bilateral 
hearing loss impairment that may be considered a disability for 
VA purposes.

3.  There is no competent medical evidence showing that the 
Veteran has a heart disorder which is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
bilateral foot disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385, 3.307, 3.309 (2010).

3.  A heart disorder was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to the Veteran's claims for entitlement to service 
connection for a bilateral foot disorder, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In terms of the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and a heart disorder, the 
duty to notify was satisfied by way of a letter sent to the 
appellant in November 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  This letter also 
met the notice requirements set out in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished regarding the issue addressed in this decision, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Certain service treatment records, VA medical records and 
examination reports, private medical records and examination 
reports, records from the Social Security Administration, and lay 
statements have been associated with the record.  The Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its May 
2009 remand.  Specifically, with regard to the Veteran's claims 
for entitlement to service connection for bilateral hearing loss 
and a heart disorder, the RO was instructed to provide the 
Veteran with VA examinations to determine if the Veteran had a 
hearing loss or a heart disorder that was related to service.  
The Board finds that the VA examinations, with regard to these 
issues, substantially comply with the Board's May 2009 remand 
instructions.  Stegall.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease and other organic diseases of the 
nervous system, such as sensorineural hearing loss).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

Service connection - bilateral foot disorder

Reserve medical records show that in August 2000, the Veteran 
underwent a civilian reserve examination.  Findings from this 
examination included mild pes planus of his feet which was 
symptomatic.

Service treatment records from a period of active duty for 
training (ACTDTRA) prior to his activation in 2003, show that he 
was noted in October 2000 to have experienced severe pain in his 
feet while on a five mile march, which caused him to fall out.  
He was described as having sustained plantar warts which were 
shaved off.  Elsewhere in October 2000 they were described as 
corns which were shaved off.  He was also placed on profile in 
November 2000 for callus pain in both feet, and could not run, 
march or jump.

A November 2000 service treatment record shows that the Veteran 
had plantars warts and calluses on both feet.  A January 2001 
service treatment record reflects that the Veteran had plantars 
warts on both feet.  A March 2001 service treatment record show 
that the Veteran had plantars warts and calluses since basic 
training.

January 2001 private medical records show that the Veteran had 
painful lesions for years, which he indicated were worsened by 
the boots he wore in the Army.  The private physician noted that 
the Veteran had hallux valgus and digital contraction 
deformities.  He noted that the boots the Veteran was currently 
wearing aggravated his lesions.

A June 2001 private medical record shows that the Veteran was 
seen for forefoot pain and plantars warts.  He was assessed with 
intractable plantar keratosis beneath the second and fourth 
metatarsal heads on the right and beneath the fourth metatarsal 
head on the left.  

A February 2004 service treatment record shows that the Veteran 
had possible plantar fasciitis.

November 2004 VA medical records show that the Veteran underwent 
an osteotomy of the second metatarsal of the right foot and the 
fourth metatarsal of the left foot, and excision of a cyst of the 
right second metatarsal.

A January 2008 private medical record shows that the Veteran was 
first seen in September 2004 for problems in both feet.  He had 
severe bunion and hallux abducto valgus deformity bilaterally, 
and hammertoe deformity two through five bilaterally.  Painful 
cystic lesions were also noted submatatarsel two on the right 
foot and five bilaterally secondary to metatarsal head deformity. 

April 2008 private medical records indicate treatment for the 
Veteran's feet, with pain in the forefoot area, worse on the 
left.  The examiner noted that the Veteran had been treated with 
orthotics but had continued to develop a lesion beneath the fifth 
metatarsal head of the right foot and beneath the fourth and 
fifth metatarsal head of the left foot, despite previous fourth 
metatarsal dorsiflexory osteotomy preformed by this private 
physician in 2005.  The assessment was bilateral ankle equines, 
contracted digits at two to five, bilaterally and severely 
contracted fourth metatarsophelangeal joint with hammertoe 
deformity, fourth left.  May 2008 private medical records showing 
treatment by the same private physician reflects his assessment 
of status post left Achilles tendon lengthening and repair of 
contracted fourth digit.

An August 2008 VA examination report shows that the Veteran 
indicated that he had pain in both feet in 2000 following long 
marches.  He was evaluated and found to have possible plantar 
warts and was given orthotics.  He stated that, upon his return 
to the states, he was evaluated by a private podiatrist in 2004, 
and was found to have a deformity of a left fourth and right 
second metatarsal head, which caused recurrent calluses in the 
area.  Due to failed medical treatment, he underwent an osteotomy 
of these bones in November 2004, which benefited the right foot, 
but had minimal benefit for the left foot.  He underwent a second 
left foot surgery prior to the examination and also had an 
Achilles tendon lengthening.  He reported that the left foot had 
gradually improved but that he continued to wear walking boots.  
Regarding the calluses, he successfully debrided them 
intermittently on his own following his discharge.  He denied any 
recurrence of calluses on his right foot, but that he had 
recurrence on his left foot.  He was also noted to have plantar 
fasciitis in 2004, which was treated medically with benefit.  He 
was diagnosed with pes planus, bilateral feet, postoperative 
bilateral osteotomy, distal left fourth metatarsal/distal right 
second metatarsal with recurrent calluses and evidence of 
metatarsalgia of both feet.  

The September 2009 VA examiner noted that the Veteran had been 
seen in service for bilateral foot pain, and that he was noted to 
have "ankle equines" and contractures of his toes at two to 
five bilaterally.  He subsequently had a tendo Achilles 
lengthening on the left because of his tightness and tendency 
toward toe contractures, and he then also had a right second and 
left fourth metatarsal osteotomy.  His complaints at the time of 
the examination were that he could not be on to his toes, and 
that he had pain when he tried to weight bear on his forefeet.  
He had discomfort mainly laterally under the fourth and fifth 
metatarsal head areas on both sides.  The examiner noted that x-
rays of the Veteran's feet showed metatarsal osteomites healed on 
the right second and fourth toes, otherwise, unremarkable.  He 
diagnosed bilateral pronated feet with ankle equines and 
metatarsalgia status post metatarsal osteotomy and left Achilles 
tendon lengthening with supinated feet bilaterally.  The examiner 
concluded that the Veteran's feet became symptomatic while he was 
in the service, but that they were not aggravated or caused by 
his diabetes.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The Board finds that, resolving all reasonable doubt in favor of 
the Veteran, service connection is warranted for the Veteran's 
bilateral foot disorder.  While the Veteran clearly was treated 
for foot problems prior to his entry into active duty in October 
2003, his complaints were mainly related to calluses and plantars 
warts.  A January 2001 private physician noted that he had hallux 
valgus and digital contraction deformities; however, his 
complaints and treatment were related to his foot lesions.  The 
record reflects that the Veteran was seen by a private physician 
in September 2004, one month after leaving active duty, for foot 
problems.  He underwent foot surgery in November 2004 through the 
VA, after other treatment failed.  The surgery improved the 
symptoms of his right foot, but he needed a second surgery to 
treat his left foot symptoms.  The September 2009 examiner 
diagnosed bilateral pronated feet with ankle equines and 
metatarsalgia status post metatarsal osteotomy and left Achilles 
tendon lengthening with supinated feet bilaterally and concluded 
that the Veteran's feet became symptomatic while he was in the 
service.  The Board finds that, based upon the evidence of record 
which shows that the Veteran did not have foot pain related to 
his currently diagnosed bilateral foot condition prior to 
service, and the examiner's opinion that his foot disorders 
became symptomatic during service, even requiring surgery soon 
after his released from active duty, that the evidence weighs in 
favor of granting service connection for the Veteran's bilateral 
for disorder.  As such, service connection is granted for the 
Veteran's bilateral foot disorder.




Service connection - bilateral hearing loss

The Veteran contends that he has a bilateral hearing loss that is 
due to service.  At his hearings, the Veteran indicated that he 
had a hearing loss due to the ear problems he had in service.  

Service treatment records do not show any evidence of a hearing 
loss. A January 2004 audiological test revealed normal hearing.  
However, these records reflect that the Veteran had problems with 
occluded ears.

VA medical records show ongoing treatment for repeated ear 
complaints and cleanings.  

A September 2009 VA audiological examination report shows that 
the examiner noted that the Veteran's service treatment records 
reflected normal hearing in both ears from 500 to 4000 Hz.  The 
Veteran's hearing showed pure tone thresholds of 10, 10, 15, 5, 
and 10 decibels in the right ear, and 20, 10, 15, 5, and 15 
decibels in the left ear at the 500, 1000, 2000, 3000 and 4000 
Hertz levels, respectively.  Speech recognition ability was 96 
percent in his right ear and 94 percent in his left.  The Veteran 
had reported decreased hearing in the right ear, and an 
intermittent stopped up right ear.  He told the examiner that his 
left ear intermittently stopped up, and that this had begun when 
he had an occluded left ear while in the military.  He said that 
eventually someone removed it, but that since then the left ear 
stopped up, and that he had difficulty hearing when that 
happened.  Upon examination, the Veteran had normal hearing.  The 
examiner noted that his hearing was within normal limits in both 
ears, and that his puretone thresholds for the test frequencies 
from 500 to 4000 Hertz did not meet the criteria for a VA 
disability.  The examiner noted that he reviewed the Veteran's 
service treatment records and did not find any records regarding 
an occluded ear.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's pure tone auditory thresholds and speech 
recognition scores for both ears do not meet the criteria to be 
considered a disability for VA rating purposes.  Accordingly, 
service connection for a bilateral hearing loss is not warranted.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Brammer, supra.  The competent medical 
evidence of record, shows no current bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385; thus there may be no 
service connection for the claimed disability.  Therefore, the 
Board finds that the preponderance of the evidence is against his 
claim for entitlement to service connection for a hearing loss, 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Service connection - heart disorder

Service treatment records reflect questionable cardiac symptoms 
in October 2003.

The Veteran had some abnormal postservice findings on 
electrocardiogram (EKG) including an April 2007 VA hypertension 
examination report which included an EKG which revealed T-wave 
abnormality, consider inferior ischemia.
 
The September 2009 VA examination report shows that the Veteran 
did not have any legitimate diagnosis for coronary artery 
disease.  The examiner noted that the Veteran's hypertension was 
poorly controlled, and that he did not think that he had coronary 
artery disease or a heart condition that began in military 
service.  The examiner noted that the examination report 
indicated all appropriate diagnoses, and that lack of diagnosis 
was also justified.

Based upon the evidence of record, the Board finds that service 
connection cannot be granted for a heart condition, as the 
evidence does not reflect that the Veteran has a diagnosed heart 
disorder.  Service treatment records show only questionable 
findings for a heart condition, but do not reflect any treatment 
for or diagnosis of a cardiac disorder.  Post-service treatment 
shows that the Veteran had some abnormal findings on EKG testing, 
but again, there was no diagnosis of a heart condition.  The 
September 2009 VA examiner did not diagnose a cardiac condition, 
and noted that any lack of diagnosis in his examination findings 
was justified.  Copious VA and private medical records showing 
treatment throughout the appeals period are negative for a 
diagnosis of a cardiac condition.  Without a diagnosis of a 
cardiac condition, service connection is not warranted.  Brammer, 
supra.

As noted, the Veteran has contended he has a heart condition 
which is related to his active duty; however, the Veteran, as a 
layperson, is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral foot disorder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a heart disorder is denied.


REMAND

Unfortunately, the Board finds that it is necessary to remand 
several issues on appeal for additional development.

As an initial matter, with regard to the Veteran's claim for a 
mouth disorder, it is unclear from the record if the Veteran is 
seeking compensation for his missing teeth or ongoing dental 
treatment.  In this regard, the Board notes that it is also 
unclear whether the Veteran has been receiving ongoing VA dental 
treatment.  In a September 2007 letter, the RO indicated that his 
claim was being forwarded to the Outpatient Dental Eligibility 
Clinic at the VA medical center, and that a decision would be 
made regarding his eligibility for outpatient treatment.  This 
decision is not in the claims file.  On remand, this decision 
should be obtained and associated with the claims file.

With regard to the Veteran's claim for service connection for 
diabetes mellitus, the Board noted, in its May 2009 remand, that 
the Veteran underwent a VA examination in August 2008 in which 
the examiner opined that the Veteran's diabetes was not 
aggravated during active duty.  He indicated that the diabetes 
process was not affected by activity, as in the military, and 
that the diabetes history would have been the same, whether the 
Veteran had entered the military or not.  However, this examiner 
did not comment on the specific in-service incidents of treatment 
for the Veteran's diabetes mellitus, which included the March 
2004 record where it was suggested that he was given the wrong 
medication and had high blood sugar, or the earlier service 
treatment records from October 2003, November 2003 and December 
2003, where the treating doctors stated that his diabetes 
mellitus was difficult to control, with suggestions that the use 
of oral agents such as glucophage were contraindicated and also 
suggestions that the military environment he was in at the time 
was not conducive to the proper treatment for his diabetic 
condition.  The remand included instructions to provide the 
Veteran with an examination wherein the examiner commented on the 
noted service treatment records in formulating an opinion as to 
whether the Veteran's diabetes mellitus was aggravated during 
service, beyond the natural progression of the illness.  The 
Veteran was provided with this examination in September 2009.  
The examiner diagnosed type 1 diabetes, and noted that the 
Veteran had a diagnosis of diabetes while he was in the service 
and was treated initially with oral agents for a very brief time 
period, but later switched to insulin, which he continued and did 
not have any evidence of diabetic triopathy.  However, the 
examiner did not comment on the service treatment records as 
instructed by the Board's remand.  As such, the Veteran's claims 
file should be returned to the VA examiner who provided the 
September 2009 examination, in order to render an opinion as to 
whether the Veteran's diabetes mellitus was aggravated during the 
time he was on active duty in which the examiner specifically 
comments on the noted in-service treatment of the Veteran's type 
1 diabetes.

With regard to the Veteran's claim for service connection for a 
left hand disorder, the Board instructed that the Veteran should 
be provided with an examination to determine whether he had a 
hand disorder that preexisted service and was aggravated during 
service, and whether he had a left hand disorder which was 
secondary to his service-connected diabetes mellitus.  The 
Veteran was provided with this examination in September 2009; 
however, in one portion of the General Medical examination 
report, the examiner noted that the Veteran did not have diabetic 
neuropathy.  In another section of the examination report, 
associated with the Orthopedic examination, it appears that the 
same examiner diagnosed left diabetic neuropathy of the ulnar 
nerve.  On remand, the Veteran should be provided with a 
neurological examination to determine whether he has diabetic 
neuropathy in his left hand.  The examiner should reconcile the 
Veteran's conflicting diagnoses in the record.
 
In terms of the Veteran's claim for service connection for an eye 
disorder, the Board noted in its May 2009 remand that, in several 
places, the evidence of record reflected that the Veteran was 
diagnosed with diabetic retinopathy, or a question of diabetic 
retinopathy.  A March 2005 VA medical record reflects the 
diagnosis of nonproliferative diabetic retinopathy.  A December 
2007 VA medical record shows that the examiner noted that the 
Veteran was a glaucoma suspect and diagnosed mild hypertensive 
retinopathy of the right eye, a history of mild nonproliferative 
retinopathy in both eyes and a history of retinal holes.  The 
April 2008 VA examination suggested that there is diabetic 
retinopathy and hypertensive retinopathy, but later said there 
was no sign of eye problems related to high blood pressure.  A 
July 2008 VA eye examination report shows that the Veteran had 
high blood pressure without retinopathy, diabetes without 
retinopathy, swelling in the left upper lid, possible cyst, and 
that he was a glaucoma suspect.  The Board remanded this issue in 
order to obtain an opinion as to whether the Veteran had a 
diagnosis of diabetic retinopathy.  The remand included 
instructions that the examiner should review the evidence of 
record discuss the pertinent evidence in rendering the opinion.  
The Veteran was provided with this VA examination, in August 
2009, in which the examiner diagnosed diabetes without 
retinopathy and cotton wool spots in the Veteran's eye.  The 
examiner opined that the Veteran's cotton wool spots, while not 
causing symptoms, are more likely than not related to his high 
blood pressure.  However, the examiner did not discuss the 
Veteran's diagnoses of diabetic retinopathy in the record.  On 
remand, the Veteran should be provided with another eye 
examination to determine whether he has diabetic retinopathy.  In 
rendering the opinion, the examiner should discuss the evidence 
in the record which shows that the Veteran has diabetic 
retinopathy and should attempt to clarify these findings.

In terms of the Veteran's claim for service connection for a 
bowel condition, to include as secondary to his diabetes 
mellitus, the Veteran was examined in September 2009.  The 
examiner diagnosed gastroesophageal reflux disease (GERD), but 
did not provide a nexus opinion, to include whether this disorder 
is related to the Veteran's diabetes mellitus.  On remand, the 
Veteran should be provided with another gastrointestinal 
examination to determine whether his GERD is related to his 
diabetes mellitus or directly to service. 

The Board remanded the Veteran's claim for service connection for 
a back disorder to provide him with an examination to determine 
if his back disorder was related to service.  In its remand, the 
Board noted that private medical records showed that the Veteran 
fell at work, prior to his period of active duty.  He was working 
for a moving company, fell backwards and injured his back with an 
assessment of muscle spasm secondary to fall.  His X-rays from 
the same were negative for any fracture or dislocation, but did 
show signs of minimal degenerative changes of the spine.  In 
addition, records from August 2003 reflect that he injured his 
knee and his back at work since he fell off a moving truck and 
was diagnosed with right knee strain. These injuries preexisted 
his period of active service.  The Veteran was provided with a VA 
examination in September 2009.  The examiner diagnosed chronic 
lumbar strain with spondylolisthesis, and found that the Veteran 
obviously had the spondylolisthesis from developmental times, but 
that his back strain and symptomatology began while in service.  
He based this opinion on his observation that the Veteran's 
service treatment records show that he was injured when he fell 
off a truck, injuring his low back and knee in August 2003 and 
that he was injured when he fell and hurt his back in July 2003.  
However, as noted in the Board's remand, these injuries occurred 
prior to his entrance into active duty.  As such, the Veteran's 
claims file should be returned to the VA examiner who provided 
the September 2009 examination, in order to render an opinion as 
to whether the Veteran's had a preexisting back disorder and, if 
so, whether it was aggravated during his time on active duty.
 
The Board remanded the Veteran's claim for service connection for 
a right knee disorder to provide him with an examination to 
determine whether he had a right knee disorder which was related 
to or aggravated by service.  He was provided with this 
examination in September 2009.  The VA examiner again 
acknowledged the Veteran's August 2003 accident, referring to it 
as an in-service incident.  The Veteran was diagnosed with 
patellofemoral pain syndrome; however, the examiner did not 
provide a nexus opinion regarding whether this disorder is 
related to or was aggravated by service.  As such, the Veteran's 
claims file should be returned to the VA examiner who provided 
the September 2009 examination, in order to render an opinion as 
to whether the Veteran's had a preexisting right knee and, if so, 
whether it was aggravated during his time on active duty.

The Veteran has claimed service connection for an acquired 
psychiatric disorder, claimed as adjustment disorder with 
depressed mood, also claimed as depression. The claim was 
remanded in order to obtain an opinion as to whether the 
Veteran's preexisting psychiatric disorder was aggravated by 
service.  The Veteran was provided with this examination in 
September 2009.  The examiner diagnosed with Veteran with 
depressive disorder, not otherwise specified, and noted that, 
while the Veteran had been diagnosed with organic affective 
syndrome, the appropriate diagnosis was depressive disorder.  
However, the record reflects numerous diagnoses of PTSD; the 
examiner did not comment on or distinguish this diagnosis.  The 
Board here notes that while the issue appealed by the Veteran was 
service connection for an acquired psychiatric disorder, claimed 
as adjustment disorder with depressed mood and as depression, VA 
must fully and sympathetically develop a claim to its optimum 
before reaching the claim on its merits.  Hodge v. West, 155 F.3d 
1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 
Vet. App. 79 (2009) (holding that a claimant's identification of 
the benefit sought does not require any technical precision); and 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 'the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim').  Therefore, the 
Board will develop the Veteran's claim for a psychiatric disorder 
to include one for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In a March 2005 VA medical 
record, the Veteran indicated that he related frequent nightmares 
and other PTSD symptoms to his military service in Iraq.  A 
February 2005 VA medical record shows that the Veteran had 
several symptoms of PTSD, including history of a traumatic event, 
intrusive memories, and nightmares.  The examiner noted that the 
onset of the symptoms was in April 2004.

The Board notes that, during the pendency of the Veteran's 
appeal, the regulations governing service connection for PTSD 
claims have been amended.  To establish service connection for 
PTSD, there needed to be medical evidence diagnosing the disorder 
in accordance with VA regulation (i.e. DSM-IV), 
credible supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Under the new regulations, if a Veteran's 
claimed stressor relates to a fear of hostile military or 
terrorist activity, then lay testimony may establish the 
occurrence of the claimed in-service stressor, absent clear and 
convincing evidence to the contrary.  This lay evidence is 
sufficient only if the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's active military 
service, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the symptoms are related to the claimed stressor.  75 Fed. 
Reg. 41,092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3) (2009)). See also VBA Training Letter No. 
10-05 (July 16, 2010).  In this case, the Veteran has not been 
asked to provide an account of his in-service stressors, and has 
not been provided with a VA examination in which the examiner 
provides an opinion on whether the Veteran has a diagnosis of 
PTSD and, if so, whether it is related to his stressor 
statements.  It should be noted that the Veteran served in Iraq 
during the Persian Gulf War period.  As such, the Board finds 
that the Veteran's claim for an acquired psychiatric disorder, to 
include PTSD, must be remanded to apply these new criteria to the 
Veteran's claim.  The Veteran should be provided with 
notification of the types of evidence and information needed to 
sustain a claim for entitlement to service connection for PTSD 
under the new regulations and be requested to provide statements 
describing his in-service stressors related to his PTSD.  If 
these stressor statements do not fall under the new criteria, the 
RO should attempt to confirm his stressors, if they are specific 
enough.  If the claimed stressors are related to a fear of 
hostile military or terrorist activity, and are consistent with 
the places, types, and circumstances of the Veteran's active 
military service, or are confirmed by the RO, then the Veteran 
should be provided with a VA examination to determine whether he 
had a diagnosis of PTSD which meets the DSM-IV criteria and is 
related to his in-service stressors.  
With respect to the Veteran's TDIU claim, the Board notes that 
the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that 
a claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
'inextricably intertwined' with a rating increase claim on the 
same condition. Thus, the Veteran's TDIU claim must be deferred 
pending the outcome of his other claims seeking entitlement to 
service connection.

 Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant notice 
that explains the information and evidence 
necessary to sustain a claim for service 
connection for PTSD, under the new 
regulations.  This notice should also 
request that the Veteran provide stressor 
statements describing the in-service 
incidents related to his stressors.  The 
claims file must include documentation that 
the AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  If the Veteran's stressor statements do 
not fall under the new criteria, the AOJ 
should attempt to confirm his stressors, if 
they are specific enough.  If the claimed 
stressors are related to a fear of hostile 
military or terrorist activity, the AOJ 
should confirm that they are consistent 
with the places, types, and circumstances 
of the Veteran's active military service.

3.  The AOJ should obtain the decision made 
regarding the Veteran's eligibility for 
outpatient treatment by the Outpatient 
Dental Eligibility Clinic at the VA medical 
center referred to in the September 2007 
letter.  A copy of this decision should be 
associated with the claims file.

4.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the VA examiner who provided the September 
2009 opinions regarding his diabetes 
mellitus and his back and right knee 
disorders.  The claims file, this remand 
and any additional treatment records must 
be made available to the examiner(s) for 
review of the pertinent evidence in 
connection with rendering the required 
opinion(s), and the report(s) should so 
indicate.  

In terms of the Veteran's type 1 diabetes, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's type 1 diabetes was aggravated 
(worsened) by active duty, and, if 
aggravation is found, whether the 
aggravation constitutes an increase beyond 
the natural progression of the illness.  In 
this opinion, the examiner must address the 
service treatment records showing treatment 
beginning in October 2003, with references 
to problems with the military conditions 
adversely affecting his ability to control 
the diabetes, as well as some apparent 
medication mistake problems in service 
discussed in March 2004.

In terms of the Veteran's back and right 
knee disorders, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran had 
preexisting back and right knee disorder 
and, if so, whether it is at least as 
likely as not (50 percent or more 
probability) that these were aggravated 
(worsened) by active duty, and, if 
aggravation is found, whether the 
aggravation constitutes an increase beyond 
the natural progression of the disorders.  
In this opinion, the examiner must address 
the private medical records which show back 
and right knee injuries prior to his period 
of active duty.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

5.  The AOJ should make arrangements for 
the Veteran to be afforded neurological, 
eye, gastrointestinal examinations.  If the 
Veteran's claimed stressors are related to 
a fear of hostile military or terrorist 
activity, and are consistent with the 
places, types, and circumstances of the 
Veteran's active military service, or are 
confirmed by the RO, then the Veteran 
should also be provided with a psychiatric 
examination.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The neurological examiner should provide an 
opinion as to whether the Veteran has 
diabetic neuropathy in his left upper 
extremity.  The examiner should comment on 
the results of the September 2009 
examination, which showed that the examiner 
noted that the Veteran did not have 
diabetic neuropathy in one section of the 
examination and that he had left diabetic 
neuropathy of the ulnar nerve in another 
section of the examination.  

The eye examiner should provide an opinion 
as to whether the Veteran had diabetic 
retinopathy.  In rendering the opinion, the 
examiner should comment on the March 2005 
and December 2007 VA medical records which 
reflect diagnoses of nonproliferative 
diabetic retinopathy, and the April 2008 VA 
examination which suggested that there is 
diabetic retinopathy and hypertensive 
retinopathy.  

The gastrointestinal examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's GERD is 
related to service or is caused by or 
aggravated by his type 1 diabetes.  

The psychiatric examiner should take a 
complete history from the Veteran and 
review the entire claims file, including 
the Veteran's stressor statements, and 
render an opinion as to whether a diagnosis 
of PTSD, meeting the DSM-IV criteria, is 
appropriate.  If so, the examiner should 
specify the credible verified 'stressor' 
that caused the disorder.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

6.  After completion of the above, the AOJ 
should readjudicate the appellant's claims, 
to include the claim for a TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


